t c summary opinion united_states tax_court george edward ham petitioner v commissioner of internal revenue respondent docket no 5467-11s filed date george edward ham pro_se douglas s polsky for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the sole issue for decision is whether the full amount of mutual_fund distributions petitioner received in is includable in his gross_income background some of the facts have been stipulated and they are so found petitioner resided in the state of missouri when the petition was filed in late and throughout petitioner purchased shares in four mutual funds managed by janus capital group janus a regulated_investment_company mutual_fund petitioner did not sell any of these mutual_fund shares in at the end of petitioner received capital_gain distributions ordinary dividend distributions and qualified_dividend distributions the distributions from janus in respect of the mutual_fund shares that he had purchased janus reported the full amount of the distributions associated with each mutual_fund to petitioner on a form 1099-div dividends and distributions the mutual funds were not held in a tax-deferred account such as an individual_retirement_account petitioner self-prepared his federal_income_tax return listing the full amount of the distributions on an attachment thereto petitioner believed however that a portion of the distributions he received should be treated as a return_of_capital and was not includable in his gross_income for consequently petitioner reduced the amount of each distribution by what he calculated to be the return_of_capital associated with the purchase of the mutual_fund shares and he included only the resulting net amount in his gross_income petitioner subsequently received a notice_of_deficiency for in which respondent determined that the full amount of the distributions were includable in petitioner’s gross_income rather than the reduced amounts reported by petitioner discussion3 gross_income is defined as all income from whatever source derived unless otherwise specifically excluded sec_61 sec_1_61-1 income_tax regs sec_61 provides that dividends are includable in gross_income a shareholder who receives dividends from a mutual_fund shall include such dividends in gross_income for the taxable_year in which they are received sec_1_852-4 income_tax regs under sec_3 we decide this case without regard to the burden_of_proof h qualified dividends are subject_to tax at preferential rates sec_852 provides that capital_gain dividends distributed from a mutual_fund shall be treated by the shareholders as a gain from the sale_or_exchange of a capital_asset held for more than year that gain must be realized in the taxable_year of the shareholder in which the dividend was received sec_1_852-4 income_tax regs sec_1222 defines long-term_capital_gain as gain from the sale_or_exchange of a capital_asset held for more than year under sec_1 net_long-term_capital_gains are also subject_to tax at preferential rates petitioner does not dispute that he received the distributions reported by janus instead petitioner asserts that a portion of each distribution should be treated as a return_of_capital under his return_of_capital theory petitioner posits that because he purchased the janus mutual_fund shares between record dates a portion of the purchase_price he paid for the shares represents accrued dividends that had accumulated since the last record_date according to petitioner the distributions he received at the end of included these accrued dividends that he had purchased petitioner contend sec_4 however for purposes of sec_1 a capital_gain dividend distributed from a mutual_fund is not considered a dividend sec_854 that the gross distributions must therefore be reduced by the portions representing the accrued dividends he purchased because in petitioner’s view those portions are treated as returns of capital and should not be includable in his gross_income gross_income is an inclusive term with broad scope intended by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 unless specifically excluded by another provision of the internal_revenue_code the full amount of the distributions petitioner received must be included in his gross_income for see commissioner v glenshaw glass co supra pincite petitioner points to no statutory provision that excludes from gross_income a portion of the distributions he received indeed the methodology petitioner used to exclude a portion of the distributions is without any statutory basis rather with respect to dividends the fact that the purchaser may have included the amount of the dividend in his purchase_price in contemplation of receiving the dividend does not exempt him from tax sec_1_61-9 income_tax regs consequently we hold that the full amount of the distributions in issue is includable in petitioner’s gross_income for conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect our disposition of the disputed issue and in order to account for any advance_payment made by petitioner decision will be entered under rule
